DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           DAVID ARCHER,
                             Appellant,

                                     v.

    WINN DIXIE STORES, INC.; and WESTERN UNION FINANCIAL
                       SERVICES, INC.,
                          Appellees.

                    Nos. 4D18-2305 and 4D18-3539

                           [January 9, 2020]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. 17-822 CACE (13).

   David Archer, Tamarac, pro se.

  Wesley L. Catri of Catri, Holton, Kessler & Kessler, P.A., Fort
Lauderdale, for appellee Winn Dixie Stores, Inc.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.